        Case 1:15-cr-00095-AJN Document 3169 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                  2/5/21
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                    15-cr-95 (AJN)
  Abdullah Yoda,
                                                                       ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       A change of plea and sentencing proceeding in this matter is presently scheduled for

February 8, 2021 at 2 p.m. Dkt. No. 3151. The proceeding will be conducted by

videoconference using the Skype for Business platform. The Court will separately provide the

parties with instructions for accessing this platform. At 2 p.m. on February 8, 2021, members of

the public may access audio for the proceeding by calling (917) 933-2166 and entering

Conference ID number 878219731.



       SO ORDERED.

 Dated: February 5, 2021
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
